This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-36772

 5 KEISEAN A.,

 6          Child-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 John J. Romero, Jr., District Judge

 9 Hector H. Balderas, Attorney General
10 Marko David Hananel, Assistant Attorney General
11 Santa Fe, NM

12 for Appellee

13   Bennett J. Baur, Chief Public Defender
14   Santa Fe, NM
15   Chelsea Van Deventer, Assistant Public Defender
16   Albuquerque, NM

17 for Appellant

18                                 MEMORANDUM OPINION

19 VIGIL, Judge.
 1   {1}   Child-Appellant Keisean A. (Child) appeals from the district court’s judgment

 2 and disposition entered following Child’s conditional plea. [RP 51, 52; DS 1] Child

 3 raised the central contention the district court erred in denying Child’s motion to

 4 dismiss based on expiration of the time limit for trial of a child in custody. [DS 3-4]

 5 This Court issued a notice proposing to summarily reverse. [CN 1, 4] The State filed

 6 a response indicating it will not file a memorandum in opposition to our notice of

 7 proposed disposition. Therefore, based on the reasons set forth in this Court’s notice

 8 of proposed disposition, we reverse.

 9         IT IS SO ORDERED.


10                                         __________________________________
11                                         MICHAEL E. VIGIL, Judge


12 WE CONCUR:



13 ______________________________
14 LINDA M. VANZI, Chief Judge



15 ______________________________
16 EMIL J. KIEHNE, Judge




                                              2